Mr. Justice Garrigues
delivered the opinion of the court.
This case is a sequence of No. 9118, decided at this term of court. In that case the court found that a bawdy house existed or was kept on certain premises.; that defendant, Gregg, owned the premises, and that he permitted such a place to be kept thereon, and entered an injunctive order providing inter alia that the building be closed and kept closed against all purposes for one year.
Plaintiff in error, Gregg, was found guilty of contempt of court for violating this order and sentenced to thirty days in jail and to pay the costs of the contempt proceeding, and he brings the case here for review on error.
There are numerous assignments of error attacking the jurisdiction of the court and the constitutionality of the act, and alleging that defendant was deprived of his liberty and property without due process of law.
These matters were all fairly considered in the other case, and it is not necessary to go into them again.
We think the evidence was sufficient to justify the court in finding that he permitted the place to remain open after the closing order of court was in effect, and the judgment will be affirmed.

Affirmed.

Decision en banc.